DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 6/23/2022 has been entered and made of record.  

Response to Amendment/Remarks
Claims 1-14 were presented for examination.  

Applicant’s filing of a terminal disclaimer renders the non-statutory double patenting rejection of record moot.  Applicants’ amendments/arguments overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-14 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a biometric characteristic based real time authentication system.  Various examples have been found in the art describe aspects of the claimed invention.  Hayashi (US 2012/0256725 A1) ¶ 45, 47, 52, teaches biometric scanners are located throughout the systems environment and periodically sense user biometric inputs on short intervals e.g., five minutes.  Hayashi, ¶ 47-48, 50-51, databases receive and store biometric information, location information indicating the movement of a user, and time information of the data gathering process as well as pre-stored valid records related to the user.  Hayashi, ¶ 47-48, 50-51, authentication system compares database information related to the received biometric information, location information indicating the movement of a user, and time information of the data gathering process as well as pre-stored valid records related to the user.
Hayashi does not, but in related art, Waugh et al. (US 6,678,821 B1) Col. 2 Ln. 62 – Col. 3 Ln. 12, Col. 3 Ln. 47-64 teaches a key storage system in a biometric authentication system which allows encryption processes to occur based on biometric data.
	Hayashi in view of Waugh does not, but in related art, Benson et al. (US 2017/0373843 A1) ¶ 38 and 60 teaches a secure non-volatile memory which stores biometric and key authentication information.   
However, Hayashi in view of Waugh in view of Benson does not teach, “wherein the control circuit is further arranged to operably calculate an input time interval between the first unverified-user physiological characteristic and the second unverified-user physiological characteristic to generate a corresponding first unverified-user time interval record; the secure circuit is further arranged to operably compare the first unverified-user time interval record with the first valid-user time interval record; and the secure circuit determines that the first unverified-user time interval record does not match with the first valid-user time interval record if a first time length corresponding to the first unverified-user time interval record is less than 70% of a first predetermined time length corresponding to the first valid-user time interval record or greater than 130% of the first predetermined time length”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435